COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Miguel E. Feraudy. v. The State of Texas

Appellate case number:      01-17-00106-CR

Trial court case number:    1512123

Trial court:                178th District Court of Harris County

       Without an agreed punishment recommendation from the State, appellant, Miguel
E. Feraudy, pleaded guilty to the felony offense of burglary of a habitation. The trial
court assessed his punishment at confinement for eight years and executed a certification
of appellant’s right to appeal, stating that this “is a plea-bargain case, and the defendant
has NO right of appeal.” The certification includes the handwritten notation “State
noll[ed] one case as part of plea negotiations.”
        In cause no. 01-17-00078-CR, Miguel E. Feraudy v. The State of Texas, this Court
abated the appeal and remanded the case to the trial court to conduct a hearing regarding
retained counsel’s motion to withdraw and the trial court’s certification of appellant’s
right to appeal. The trial court held a hearing on April 6, 2017, and the court reporter has
filed a record of that hearing. We direct the Clerk of this Court to copy the reporter’s
record of the April 6, 2017 abatement hearing, filed in cause number 01-17-00078-CR on
April 24, 2017, and file the copy in this appeal, cause no. 01-17-00106-CR.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 2, 2017